As filed with the Securities and Exchange Commission on April 29, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22593 Cushing Royalty & Income Fund (Exact name of registrant as specified in charter) 8117 Preston Road Suite 440 Dallas, TX 75225 (Address of principal executive offices) (Zip code) Jerry V. Swank 8117 Preston Road Suite 440 Dallas, TX 75225 (Name and address of agent for service) 214-692-6334 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:February 28, 2013 Item 1. Schedule of Investments. The Cushing Royalty & Income Fund SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2013 Common Stock- 12.0% (1) Shares Fair Value Upstream - 3.8% (1) United States - 3.8% (1) Linn Co, LLC (3) $ Upstream - 8.2% (1) Canada - 8.2% (1) Arc Resources LTD Crescent Point Energy Corporation Enerplus Corporation Total Common Stock (Cost $23,577,767) $ Master Limited Partnerships and Related Companies- 78.7% (1) Upstream - 78.7% (1) United States - 78.7% (1) Breitburn Energy Partners, L.P. (3) $ Dorchester Minerals, L.P. (3) EV Energy Partners, L.P. (3) Legacy Reserves, L.P. (3) Linn Energy, LLC (3) LRR Energy, L.P. (3) Memorial Production Partners, L.P MID-CON Energy Partners, L.P. Pioneer Southwest Energy Partners, L.P. QR Energy, L.P. (3) Vanguard Natural Resources, LLC (3) Total Master Limited Partnerships and Related Companies (Cost $144,295,814) $ Royalty Trusts - 13.6% (1) Upstream - 13.6% (1) United States - 13.6% (1) Hugoton Royalty Trust $ Pacific Coast Oil Trust Sandridge Mississippian Trust II Sandridge Permian Trust I Total US Royalty Trusts (Cost $31,064,932) $ Senior Notes - 1.7% (1) Principal Amount Upstream - 1.7% (1) United States - 1.7% (1) Breitburn Energy Partners, L.P., 7.875%, due 04/15/2022 $ EV Energy Partners, L.P., 8.000%, due 04/15/2019 Total Senior Notes (Cost $3,095,000) $ Short-Term Investments - Investment Companies - 3.5% (1) Shares United States - 3.5% (1) AIM Short-Term Treasury Portfolio Fund - Institutional Class, 0.02% (2) $ Fidelity Government Portfolio Fund - Institutional Class, 0.01% (2) Fidelity Money Market Portfolio - Institutional Class, 0.12% (2) First American Government Obligations Fund - Class Z, 0.02% (2) Invesco STIC Prime Portfolio, 0.09% (2) Total Short-Term Investments (Cost $6,555,971) $ Total Investments - 109.5% (1) (Cost $208,589,484) $ Liabilities in Excess of Other Assets - (9.5)% (1) ) Net Assets Applicable to Common Stockholders - 100.0% (1) $ Calculated as a percentage of net assets applicable to common stockholders. Rate reported is the current yield as of February 28, 2013. All or a portion of these securities are held as collateral pursuant to the loan agreements. Tax Basis The cost basis of investments for federal income tax purposes at February 28, 2013 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation­­­­ ) Net unrealized depreciation $ ) * The above table only reflects tax adjustments through November 30, 2012.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Fair Value Measurements Various inputs that are used in determining the fair value of the Cushing Royalty & Income Fund’s (the “Fund”) investments are summarized in the three broad levels listed below: · Level 1 — quoted prices in active markets for identical securities · Level 2 — other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. These inputs are summarized in the three broad levels listed below. Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Active Markets for Significant Other Unobservable Fair Value at Identical Assets Observable Inputs Inputs Description February 28, 2013 (Level 1) (Level 2) (Level 3) Assets Equity Securities Common Stock (a) $ $ $
